         Case 2:20-mj-00148-jmc Document 1-3 Filed 12/11/20 Page 1 of 13



                                               AFFIDAVIT

          I, ChristopherMay, being fust duly swonr, hereby depose and state     as   follows:

                         INTRODUCTION AND AGENT BACKGROLIND

          1.        I am aTask Force Officer (TFO) with      the Drug Enforcement Aclminisgafiol

  (DEA), assigned to the DEA's Burlington Resident Office (BRO). I am currently employed with

 the Essex Police Department and have been since 2009. Presently,      I am assigned to the Detective

 Bureau. I completed the Basic Training Course atthe Vermont Police Academy and graduated in

 2006.I have attended specialized trainings dealing with drug investigations and drug hafficking,

 including the DEA basic narcotic investigation school. I have been involved in numerous drug

 investigations leading to the arrest and conviction of subjects. I haveparticipated in the

 execution ofnumerous search wa:rants leading to the recovery of controlled substances. I have

 written af,fidavits in support of search and arest wa:rants, and I frequently use the services of

 informants and other confidential sources of information. In the course of my work, I have

gained an understanding of current technology, including smartphones, for the purpose       of

solving and proving crimes.

        2.        I submit this ffidavit in   support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search wa:rant authoizingthe examination of two cellular

phones described in Attachment    A (Target Devices) and the extraction of electronically stored

information from the Target Devices consistent with Attachment B. As described below, the

Target Devices are associated with Kylee RADUECIIEL.

       3.         As described below, there is probable cause to believe that in 2020Kylee

RADTIECIIEL possessed with intent to dishibute, distributed, and conspired to distribute

controlled substances, including heroin/fentanyl and cocaine base, in violation of 21 U.S.C.
        Case 2:20-mj-00148-jmc Document 1-3 Filed 12/11/20 Page 2 of 13



                                                                                 crimes and
 $$ 841 and846,and that the Target Devices constitute instrumentalities of those

 contain evidence ofthose crimes, in the   fom of the electronically-stored dataparticularly

 described in Attachment B.

        4.         The information contained within this afifidavit is based upon my own training,

 experience, and investi gation, as well as information conveyed to me by other law enforcement

 officers. Because this affidavit is being submified for the limited pu{pose of securing the

 requested wanant, I have not included every fact known to me conceming this investigation.

                  IDENTIFICATION OF THE DEVICES TO BE EXAMINED

        5.         One of the TargetDevices is a black cellular telephone bearing     IMEI number

 3517661,1 1601168 (Target   Device 1). Target Device 1 is curently in DEA custody in the BRO

in South Bwlingfon, Vermont.

        6.        The second of the Target Devices is a black flip-style cellular telephone

labeled Alcatel with a white apple sticker (Target Device 2).TargetDevice 2 is also in DEA

custody in the BRO in South Burlington, Vermont.

                                       PROBABLE CAUSE

       7.         On November 11, 2020, an anonymous female reported the          following

information to the South Bwlington Police Department (SBPD) regarding Kylee RADUECHEL.

RADIIECEIEL was residin gatthe Trave1 Lodge, located at1.0l6 Shelbume Road, Room 121,

selling heroin and cocaine base. RADIJECHEL was trading heroin and cocaine base for stolen

merchandise. Two of the items traded to RADUECIDL were a bedsheet and perfrme.

RADUECI{EL was then on federal probation.

       8.         I am familiar with RADUECIIEL      as   I participated in a narcotics investigation

resulting in RADIIECIIEL's federal conviction for conspiracy to distribute cocaine base and
         Case 2:20-mj-00148-jmc Document 1-3 Filed 12/11/20 Page 3 of 13




 heroin. In that case, RADUECIIEL pleaded guilty to conspiring with her then-boyfriend, Bryant

 McCray, and others to distribute cocaine base and heroin in the Burlington area during 2016 and

 2077.

         9.        I have reviewed a United States Probation Office memorandum dated

 November 16,2020, concenring RADUECIIEL's alleged violations of supervised release. This

 memorandum states that RADUECItrEL was on federal supervised release after the court granted

 her motion for compassionate release in on June 22,2020. The memorandum frrttrer states that

 RADUECHEL was living in Room 121 atthe Soutl Bwlington Travel Lodge in November

 2020.

         10.      Based on my conversations with SBPD officers and my review of SBPD

reports I have learned the following: SBPD Officers arrived at the Travel Lodge onNovember

 11,2020 and met with staffwho confirrned that Room 121 was registered to RADIIECI{EL.

Travel Lodge stafflalso reported a lot of "foot traffi.c" to and from RADIIECF]EL's room. The

staffintended to speak vrith RADUECIDL about the issue. SBPD officers decided to address

these complaints with RADUECHEL and headed to her room. While walking to

RADUECI{EL'S room, the offi.cers observed acar arive atanearby bankparking lot. The

officers recognized the driver as Lawrence Ritchie. They saw a passenger, later identified as

Amanda Bean, get out of the car andwalk to Room l2l.Beancarried a clear gxbage bag, which

was later determined to contain clothing with price tags attached. Bean knocked on Room 121

but departed after a guest of the hotel informed her that police were there. SBPD Officer Aaron

Dince spoke with Ritchie at the car and saw track marks on his ann. Bean was approached by

SBPD Corporal Momoe, who informed Bean she could see stolenmerchandise in Bean's
         Case 2:20-mj-00148-jmc Document 1-3 Filed 12/11/20 Page 4 of 13



  possession. Bean refused to show Corporal Monroe the bag of clothing and walked back to the

  vehicle parked atthe bank parking lot.

          11.         SBPD Corporal Keller arrived with K-9 Rush and conducted an exterior sniff

  of Room   l2l   aadthe vehicle atthe bank parking lot. SBPD Keller said that K-9 Rush alerted on

  Room 127 andthe vehicle at the bank parking lot. SBPD Officers oonducted a protective sweep

 of Room    l2l   and secured   it to obtain awanant. No one was in Room   1,21 atthe   time the room

 was secured. The vehicle at the bank parking lot was also seized. Bean then told SBPD officers

 that she was going to RADUECFIEL's room to exchange'oclothing." Bean granted consent to a

 search of a purse inside the car. Located inside the purse was a pipe used to smoke cocaine base.

         12.         SBPD officers obtained search warrants for the car driven by Ritchie and for

 Room   l2l. A search of Room      121 yielded suspected cocaine base, suspected heroin, suspected

 cocaine HCL, and other suspected controlled substances. SBPD Officer Dince noted that the

 suspected drugs were found near     RADUECIIEL's property, such     as her   mail, Visa debit card,

and U.S. Probation client card. Also located inside the room were perfume, bedding, and articles

of clothing with tags. RADIIECIIEL was charged with state drug offenses in connection with the

seizure from her hotel room. I have attac,hed a copy of the affidavit in support of the arrest as

Exhibit 1 and adopt the statements there for purposes of this affidavit.

        13.         The Probation memorandum referenced above firrther stated that

RADUECI{EL called her Probation Officer on November 15, 2020, after SBPD had spoken with

RADIJECIfiL       about tuming herself in based on the state arrest warant.   A U.S. Probation

Officer told RADTIECIIEL to tum herself in to the police. At around the same time, the U.S.

Probation Office obtained a federal arrest wa:rant based on RADIIECIIEL's alleged violations

of,.supervised release. RADI-IECIIEL did not turn herself in on the state charge.
        Case 2:20-mj-00148-jmc Document 1-3 Filed 12/11/20 Page 5 of 13




         14.       I have spoken with Massachusetts law enforcement officers and reviewed

  Massachusetts State Police (MSP) reports conceming the a:rest of RADLIECIIEL by the MSP on

 December 1.,2020. Based on those sources I have learned the following: MSP Trooper Dane

 Jobst saw a car speeding on Route 91, andpulled the car over in West Springfield,

 Massachusetts. Trooper Jobst spoke with the driver, who said her name was Katie Merriem.

 Trooper Jobst, through further investigation, discovered the driver was RADIIECIIEL. She was

 arested based on the Verrnont warrant. During an inventory search of ttre car, buprenorphine

 was found in a wallet containing RADTIECIIEL's Vermont identification. Traveling         with

 RADTIECHEL was Jeremiah Hines. RADUECIffiL said she had known him for a few years but

 did not know his last name. Trooper Jobst also saw an android cell phone (Target Device 1) in

 RADIIECIIEL's hand and a flip-style phone (Target Device 2) nthe vehicle's center console,

where RADUECIIEL's wallet was found. Bothphones were processed as RADUECFIEL's

proper{y. Hines was not arrested. He also had two cell phones. Both RADIIECEDL and Hines

denied ownership of Target DeviceZ.

        15.       Trooper Jobst tuansported RADTIECIIEL to the MSP barracks in Springfield

for booking. Trooper Jobst left RADIIECFffiL secured in the booking room. When he retumed to

the booking room a.short time later, he saw many glassine bags containing suspected heroin

nnder the bench where RADIJECIIEL was sitting. RADUECFIEL admitted,that she had body-

packed the bags andtbatthey contained heroin. When asked    if   she had anything else,

RADUECIIEL said that    she had more cocaine and heroin inside her body.    RADUECIIEL then

voluntarily surrendered additional suspected heroin and cocaine from her person. RADIIECIIEL

admitted that she prnchased all the drugs in New Haven, Connecticut for $2,100. This incident
         Case 2:20-mj-00148-jmc Document 1-3 Filed 12/11/20 Page 6 of 13




  resulted in the seizure of nine suspected buprenorphine strips, approximately 270 bags       of

  suspected heroin, and approximately 26.4 $ams of suspected cocaine.

         16.        Trooper Jobst transferred RADIIECIIEL to the Western Massachusetts

 Regional Women's Correctional Center in Chicopee, Massachusetts. Trooper Jobst also

 transferred the Target Devices to the same facility as RADIIECIIEL's property. On December 8,

 2020,I served that facility with   a subpoena   for the TargetDevices and took the Target Devices

 into my custody, transporting them back to Verrnont, where I logged them as evidence.

         17.       Through my training and experience I have leamed that cellular telephones

 play in integral role in the procurement and distribution of drugs. Cellular telephones also retain

 inforrnation, including the kinds of data described in Attachment B. Moreover, I have lea:ned

 that drug traffickers often possess and use more than one phone, with one phone used to

 communicate with customers (sometimes called a customer phone), and another phone or phones

used for more personal matters. Often, drug traffickers use inexpensive      flip phones   as customer

phones. The incidents investigated by SBPD and MSP            showRADUEClmL's recent

involvement in both the procurement and distibution of drugs, including at the time

RADUECIfiL      possessed and had access to the Target Devices. Accordingly, there is probable

cause to believe evidence of those activities    will   be found on the TargetDevices.

            ADDITIONAL INFORMATION ABOUT NARCOTICS TRAFFICKERS

        18.       Based on my training and experience,        I know the following:

       a.         People who participate in the distribution of contolled substances frequently

use cellular telephones, among other devices, to coordinate their unlawful activities and to

maintain contact with suppliers and consumers of illegal drugs.
           Case 2:20-mj-00148-jmc Document 1-3 Filed 12/11/20 Page 7 of 13




           b.             Infonnation stored on these devices constitutes evidence of drug trafficking.

 Among otherthings, this evidence may include the telephone ntrmbers assigned to the

 communication devices, messages received by or sent from the devices, identification numbers

 and other infornation contained in their electonic memories, and the records of telephone

 numbers to which calls were placed and from which calls were received. The device may also

 contain Global Positioning System (GPS) or other location information indicating where the

 devices have traveled.

           c.            With their cellular phones, drug dealers often take photographs or videos of

drugs, drug paraphemali4 other members of their organizations, cash and assets obtained from

profits of drug sales, and locations associated with their illegal activity. These photographs or

videos may be stored in the memory of a cellular phone.

           d.            Data contained in a cellular telephone may reveal the physical location of the

cellular telephone at various times. For example, the latitude and longitude of the cafrera at the

time it takes     a   photograph may be contained in the metadataassociated with the photograph.

Also, if   a   cellular telephone has GPS capabilities, which many do, additional information

regarding locations of the cellular telephone, while it follows GPS directions, may be recovered

from the device.

           tg.          Based on my knowledge and experience and direct participation     in

investigations into the distribution of controlled substances, including heroin, fentanyl, and

cocaine base, I also know that:

       a^             Distribution of controlled substances can be lucrative, and individuals who

engage in such conduct are capable of amassing tens of thousands of dollars or more in a short
           Case 2:20-mj-00148-jmc Document 1-3 Filed 12/11/20 Page 8 of 13




 period of time and often physically retain such currency for long periods of time, even after their

 dishibution activity has ceased;

            b.      It is common for sellers of controlled substances to put bank accourts, assets, and

 cell phones in the nam.es of associates or under fictitious names to avoid detection and to conceal

 illegitimate income;

            c.      Controlled substance traffickers maintain and access books, records, receipts, bills

 of sale, notesr ledgers, computer software, airline tickets, money orders, and other records

 relating to the fuansportation, acquisition, and distribution of controlled substances and proceeds,

 and much of this information is commonly stored electronicalty in cellular telephones and other

 electronic devices capable of storing electronic data;

           d.      People engaged in criminal    actlity often   spend the proceeds of their   criminal

activity and maintain or access records of their expenditures on their cellular telephones long

a.fter   their criminal activity has ceased. They also riraintain electronic records reflecting

communication with their criminal associates. Specifically, these records may include the

following:

           i.      Records of income and expenses, such as profit and loss statements and income

and expense joumals that reflect the expenditure of the proceeds of criminal activrty;

           ii.     Evidence of ttre expenditure of the proceeds of criminal acltlity or purchase     of

assets    with the proceeds of criminal astlily,such    as invoices, receipts, rental   sttements, lease

statements, travel records, eamest money agreements, escrow statements, and real estate deeds;

           iii.   Records of the accumulation of assets acquired with the proceeds of criminal

activtty,such as ledgers, balance sheets and financial statements, reflecting both assets and

liabilities;
         Case 2:20-mj-00148-jmc Document 1-3 Filed 12/11/20 Page 9 of 13




         iv.     Checking and savings account records consisting of monthly statements, duplicate

 deposit slips, and canceled checks reflecting the deposit'and disbursement of the proceeds    of

 criminal acnvity1,

         v.     Letters and other documents reflecting communications between parhrers or

 associates, such as address and phone books reflecting the names and addresses ofparhrers or

 associates, phone billing records reflecting telephone activity, contracts and other agleements

 reflecting associations between individuals regarding business ventures, and cashier's checks,

 money orders, and wire transfers that are evidence of tansactions involving the proceeds    of

 criminal activity; and

        vi.     Drug fuaffickers frequently take, or cause to be taken, photographs of themselves,

their associates, their property, and their product. These traffickers may maintain these

photographs electronically in their cellular telephones. I know, based on my training and

experience, that unexplained wealth is evidence of crimes including trafficking in controlled

suhstances

                                      TECHMCAL TERMS

        2A.       Based on my tuaining and e4perience, I use the following technical terms to

convey the following meanings:

       a.      Cellular telephone: a cellular telephone (or mobile telephone, or wireless

telephone) is a handheld wireless device used for voice alLd datacommunication through radio

signals. These telephones send signals th,rough networks of tansmitter/receivers, enabling
                                                               o'landline" telephones. A cellular
communication with other wireless telephones or traditional.

telephone usually contains a'ocalllog," which records the telephone number, date, and time     of

oalls made to and from the phone. In addition to enabling voice communications, cellular
           Case 2:20-mj-00148-jmc Document 1-3 Filed 12/11/20 Page 10 of 13




 telephones offer a broad raugeof capabilities. These capabilities include: storing names and

                                   ooaddress
 phone numbers in electonic                    books;" sending, receiving, and storing text messages and

 e-mail; taking, sending, receiving, and storing still photographs and moving video; storing and

 playing back audio files; storing dates, appointrnents, and other information on personal

 calendars; and accessing and downloading information from the Internet. Most cellular

telephones run computer software, giving them many of the same capabilities as personal

computers. For example, PDA users can work with word-processing documents, spreadsheets,

and presentations. Cellular telephones may also include global positioning system ("GPS")

technology for determining the location ofthe device.

            b.      GPS: the Global Positioning System (generally abbreviated        "GPS') consists of 24

NAVSTAR satellites orbiting the Earth. Each satellils senfains an extuemely accurate clock.

Each satellite repeatedly transmits by radio amathematical representation of the current time,

combined with a special sequence of numbers. These signals are sent by radio, usitg

specifications that are publicly available. A GPS antenna on Earth can receive those signals.

When a GPS antenna receives signals from at least four satellites, a computer connected to that

antenna can mathematically calculate the antenna's latitude, longitude, and sometimes altitude

with   a   high level of precision. A GPS navigation device uses the Global Positioning System to

display its current location. It often contains records of the locations where it has been. Some

GpS navigation devices can give a user driving or walking directions to another location. These

devices can contain records of the addresses or locations involved in such navigation.
                                                                          o'IP
           c.   .   IP Address: an Interret Protocol address (or simply          address") is a unique

numeric address used by computers on the Intemet. An IP address is a series of ntrmbers and/or

letters (e.g.,121.56.97.175).Every computer attached to the Intemet must be assigued an IP



                                                       10
        Case 2:20-mj-00148-jmc Document 1-3 Filed 12/11/20 Page 11 of 13




  address so that Internet traffic sent from and directed to that computer may be directed properly

  from its source to its destination. Most Internet service providers control arange of IP addresses.

  Some computers have    static-that is, long-term-IP   addresses,   while other computers have

  dynamic---{hat is, frequently changed-IP addresses.

         d.      Intemet: the Intemet is a global network of computers and other electronic

 devices that communicate with each other. Due to the structure of the Intenre! connections

 between devices on the Intemet often cross state and intemational borders, even when the

 devices communicating with each other are in the same state.

         21.       Based on my fuaining, experience, and research,    I know that the Target Devices

 most likely bave capabilities that allow them to serve as a smart phone, digital camer4 GPS

 navigation device, and access the Lrternet, amelg other things. In my taining and experience,

 examining data stored on such devices can uncover, among other things, evidence that reveals or

 suggests who possessed or used the device.

                    ELECTROMC STORAGE AND FORENSIC ANALYSIS

        22.       Based on my knowledge, training, and experience, I know that electronic

devices can store infonnation for long periods of time. Similarly, things that have been viewed

via the Intemet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensic tools.

       a.       Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only elechonically stored information that might serve as direct

evldence of the crimes referenced above, but also forensic evidence that establishes how the

Target Devices were used, the purpose of their use, who used them, and when. There.is probable

cause to believe that this forensic electronic evidence migbt be on the Target Devices because:




                                                1I
        Case 2:20-mj-00148-jmc Document 1-3 Filed 12/11/20 Page 12 of 13




         i.       Data on a storage medium can provide evidence of a file that was once on the

  storage medium but has since been deleted or edited, or of a deleted portion of a file (such as a

  parugraph that has been deleted from a word processing file).

         ii.      Forensic evidence on a device can also indicate who has used or controlled the

 device. This'ouser attribution" evidence is analogous to the search for "indicia of occupancy"

 while executing a search warrant at a residence.

         iii.     A person with appropriate familiarity with how an electronic device works may,

 after examining this forensic evidence in its proper context, be able to draw conclusions about

 how electonic devices were used, the purpose of their use, who used them, and urhen.

        iv.     The process of identifying the exact electronically stored information on a storage

 medium that arenecessary to draw an accurate conclusion is a dynamic process. E1ecfuonic

 evidence is not always datathatcan be merely reviewed by a review team atdpassed along to

investigators. Whether data stored on a computer or cellular telephone is evidence may depend

on other information stored on such a device, and the application of knowledge about how such a

device operates. Therefore, contextual inforrnation necessary to understand other evidence also

falls within the scope ofthe warrant.

        v.      Further, in finding evidence of how a device was used, the purpose of its use, who

used it, and when, sometimes   it is necess   ary to establish tbat aparticular thing is not present on ,a

storage medium.

       b.       Nature of examination. Based on the foregoing, and consistent with Rule

a1(e)(2)@), the warrant I am applying for would permit the examination of the Taryet Devices

consistent with the warant. The examination may require authorities to employ techniques,

including but not limited 1s spmputer-assisted scills of the entire medium, that might expose



                                                    L2
       Case 2:20-mj-00148-jmc Document 1-3 Filed 12/11/20 Page 13 of 13



 many parts of the device to human inspection in order to determine whether it is      evidence '
 described by the warrant.

        c.       Manner of execution. Because this warrant seeks only permission to examine

 devices already in law enforcement's possession, the execution of this warcarftdoes not involve

 the physical intrusion onto premises. Thus,   I submit there is reasonable   cause for the Court to

 authoize execution of the wwnant at ny time in the day or night.

                                         CONCLUSION

        23.       Based on the foregoing,   I believe that probable   cause exists to search the

Target Devices for the evidence described in Attacbment B.




                                         Task Force Officer, Drug Enforcement Administration


Swom to and subscribed before me this
                                        $#,          of Decembe\2020.




                                                13
